Name: Commission Regulation (EEC) No 2316/92 of 6 August 1992 fixing the export refunds on beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/50 Official Journal of the European Communities 7. 8 . 92 COMMISSION REGULATION (EEC) No 2316/92 of 6 August 1992 fixing the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 18 thereof, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; of females and 300 kilograms in that of males should be trated in the saame way as other bovine animals, subject to certain special administrative formalities ; Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201 , on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10 ; Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third ; Whereas a minimum content of lean bovine meat should be fixed for boneless cuts wrapped individually and covered by CN codes 0201 30 and 0202 30 ; Whereas refunds should also be granted on fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and on minced meat, and the wording of the tariff subheadings for fresh boned or bone ­ less pieces specified ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for export ­ ing such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ; Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN code 1602 50 90, the Community share of international trade may be maintained by granting a refund corresponding to that at present available ; Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant ; Whereas, if the refund system is to operate normally, refunds should be calculated using the following basis : Whereas Regulation (EEC) No 32/82 Q, as last amended by Regulation (EEC) No 3169/87 (*), Regulation (EEC) No 1964/82 Q, as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (8), as last amended by Regulation (EEC) No 3988/87 (9), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products ; Whereas it follows from applying those rules and cnteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted on adult male bovine animals of a live weight of at least 300 kilograms and other bovine animals of a live weight of at least 250 kilograms ; whereas experience gained in recent years has shown that live pure-bred bree ­ ding animals weighing at least 250 kilograms in the case (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 215, 30. 7 . 1992, p. 49. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p . 16. 0 OJ No L 4, 8 . 1 . 1982, p. 11 . (0 OJ No L 301 , 24. 10 . 1987, p. 21 . f) OJ No L 212, 21 . 7 . 1982, p . 48 . ( «) OJ No L 221 , 18. 8 . 1984, p. 28. 0 OJ No L 376, 31 . 12. 1987, p. 31 . 7. 8 . 92 Official Journal of the European Communities No L 222/51  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 1271 /92 (4); establishes the agricultural product nomenclature for the purposes of export refunds ; Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals ; Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat covered by CN code 1602 50 ; whereas exclusively beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (*), as amended by Regula ­ tion (EEC) No 2026/83 (&lt;) ; Whereas the analytical criteria for preparations and preserves covered by CN code 1 602 50 90 should be supplemented by fixing in particular a maximum colla ­ gen/protein ratio in terms of the meat content of such products ; Whereas the introduction of a collagen/protein ratio for products covered by CN code 1602 50 90 in respect of their meat content has meant that products containing at least 40 % but less than 60 % meat and with a collagen/ protein ratio of less than 0,35 could not qualify for a refund ; whereas this gap should consequently be filled ; Whereas refunds on female animals should vary depen ­ ding on their age in order to prevent abuses in the export of certain pure-bred breeding animals ; Whereas Council Regulation (EEC) No 1432/92 Q, as amended by Regulation (EEC) No 2015/92 (8), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas that prohibition does not apply to certain cases given in the limitative enumera ­ tion in Articles 2 and 3 of that Regulation ; whereas account should be taken of this when the refunds are fixed ; whereas, moreover, so as not to penalize the chari ­ table organizations which have continued to supply humanitarian aid despite the abolition of refunds on 20 June 1992, this new measure should be applied retrospec ­ tively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which export refunds as referred to in Article 18 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The conditions for the granting of refunds referred to in footnote (,0) shall apply from 20 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . f) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 137, 20. 5. 1992, p. 7 . (4 OJ No L 62, 7. 3 . 1980, p. 5. 0 OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 151 , 3. 6. 1992, p . 4. (8) OJ No L 205, 22. 7. 1992, p . 2. No L 222/52 Official Journal of the European Communities 7. 8 . 92 ANNEX (ECU/100 kg) Product code Destination F) Refund (8) (' »)  Live weight  010210 00 120 010210 00 130 010210 00 390 0102 90 31 900 01 02 03 04 01 02 03 04 02 03 04 02 03 04 02 03 04 96,00 85,50 55,50 25,50 96,00 85,50 55,50 25,50 85,50 55,50 25,50 101,50 73,00 34,50 101,50 73,00 34,50 0102 90 33 900 0102 90 35 900 0102 90 37 900  Net weight  0201 10 10 100 0201 10 10 900 0201 1090 nor 0201 10 90 190 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 92,00 65,00 32,50 126,50 88,00 44,00 124,50 85,00 42,50 92,00 65,00 32,50 171,50 115,00 57,50 126,50 88,00 44,00 126,50 88,00 44,00 0201 10 90 910 (' 0201 10 90 990 0201 20 21 000 7. 8 . 92 Official Journal of the European Communities No L 222/53 (ECU/100 kg) Product code Destination f) Refund ( »)(10)  Net weight  0201 20 29 100 (') 02 171,50 03 115,00 04 57,50 0201 20 29 900 02 126,50 03 88,00 04 44,00 0201 20 31 000 02 92,00 03 65,00 04 32,50 0201 20 39 100 (') 02 124,50 03 85,00 04 42,50 0201 20 39 900 02 92,00 03 65,00 l 04 32,50 0201 20 51 100 02 161,00 l 03 110,50 04 56,00 0201 20 51 900 02 92,00 03 65,00 04 32,50 0201 20 59 1 10 (') 02 218,50 03 146,00 04 73,00 0201 20 59 190 02 161,00 03 110,50 04 56,00 0201 20 59 910 0 02 124,50 03 85,00 04 42,50 0201 20 59 990 02 92,00 03 65,00 04 32,50 0201 20 90 700 02 92,00 03 65,00 04 32,50 0201 30 00 050 (4) 05 112,00 0201 30 00 100 (2) 02 312,00 03 208,50 04 104,50 06 266,50 0201 30 00 1 50 0 02 165,00 03 125,00 04 62,50 06 144,50 07 90,00 No L 222/54 Official Journal of the European Communities 7. 8 . 92 (ECU/100 kg) Product code Destination f) Refund ( «)(10)  Net weight 0201 30 00 190 0 02 128,00 03 84,00 04 42,00 06 102,50 07 90,00 0202 10 00 100 02 92,00 03 65,00 04 32,50 0202 10 00 900 02 126,50 03 88,00 04 44,00 0202 20 10 000 02 126,50 03 88,00 04 44,00 0202 20 30 000 02 92,00 03 65,00 04 32,50 0202 20 50 100 02 161,00 03 110,50 04 56,00 0202 20 50 900 02 92,00 03 65,00 04 32,50 0202 20 90 100 02 92,00 03 65,00 04 32,50 0202 30 90 100 (&lt;) 05 112,00 0202 30 90 400 ( «) 02 165,00 03 125,00 04 62,50 06 144,50 07 90,00 0202 30 90 500 (*) 02 128,00 03 84,00 l 04 42,00 06 102,50 07 90,00 0202 30 90 900 07 90,00 0206 10 95 000 02 128,00 03 84,00 04 42,00 06 102,50 0206 29 91 000 02 128,00 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 60,50 0210 20 90 300 02 128,00 7. 8. 92 Official Journal of the European Communities No L 222/55 (ECU/100 kg) Product code Destination f) Refund ( «) ( 10)  Net weight  0210 20 90 500 0 02 128,00 1602 50 10 120 02 134,50 0 03 108,00 0 04 108,00 0 1602 50 10 140 02 11 9,50 (') 03 96,00 0 04 96,00 O 1602 50 10 160 02 96,00 0 03 77,00 0 04 77,00 0 1602 50 10 170 02 63,50 0 03 51,00 ( ») 04 51,00 0 1602 50 10 190 02 63,50 03 51,00 04 51,00 1602 50 10 240 02 36,00 03 36,00 04 36,00 1602 50 10 260 02 26,00 03 26,00 04 26,00 1602 50 10 280 02 16,00 03 16,00 04 16,00 1602 50 90 125 01 116,00 O 1602 50 90 135 01 73,00 0 1602 50 90 195 01 36,00 1602 50 90 325 01 103,00 0 1602 50 90 335 01 65,00 O 1602 50 90 395 01 36,00 1602 50 90 425 01 77,00 0 1602 50 90 435 01 48,50 O 1602 50 90 495 01 36,00 1602 50 90 505 01 36,00 1602 50 90 525 01 77,00 (0 1602 50 90 535 01 48,50 0 1602 50 90 595 01 36,00 1602 50 90 615 01 36,00 1602 50 90 625 01 16,00 1602 50 90 705 01 36,00 1602 50 90 805 01 26,00 1602 50 90 905 01 16,00 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commis ­ sion Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (4) OJ No L 336, 29. 12. 1979, p. 44. 0 OJ No L 221 , 19. 8 . 1984, p. 28 . (*) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86. 7. 8 . 92No L 222/56 Official Journal of the European Communities (") The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 European third countries, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, except Austria, Sweden and Switzerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79. 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swazi ­ land, Zimbabwe and Namibia. 09 Switzerland. ( ®) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (') The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . (I0) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The countries are as defined in Commission amended Regulation (EEC) No 3518/91 . The descriptions corresponding to the product codes and the footnotes are set out in Commis ­ sion Regulation (EEC) No 3846/87 as amended.